PER CURIAM:
Jimmy Dean Rios appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2000) complaint under Federal Rule of Civil Procedure 12(b)(6) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Rios v. First Health Montgomery Mem. Hosp., No. CA-03-274-1 (M.D.N.C. Mar. 9 & June 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED